UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6554



ROBERT BREHM,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
02462-RWT)


Submitted:   August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Brehm, Appellant Pro Se. Allen F. Loucks, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Brehm appeals the district court’s order denying

relief on his civil complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. Brehm v. United States, No. 8:07-cv-

02462-RWT (D. Md. filed Mar. 31, 2008, entered Apr. 1, 2008).     We

deny Brehm’s motion to add parties. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                 2